DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 21, 33, 34 and 37-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a pair of visually distinct features provided on at least one of the inner surface and the outer surface of the lip, the pair of visually distinct features comprising (i) a color on the inner surface and the outer surface of the lip, and (ii) gripping ridges on only the inner surface of the lip of the first closure profile” in lines 14-17 and the limitation “a pair of visually distinct features provided on at least one of the inner surface and the outer surface of the lip, the pair of visually distinct features comprising (i) a color on the inner surface and the outer surface of the lip of the second closure profile, and (ii) gripping ridges on only the inner surface of the lip of the second closure profile” in lines 53-56.
However, it is not clear whether the claim language is intended require the pair of visually distinct features as a whole be provided on at least one of the inner surface and the outer surface of the lip or whether the claim language is intended to require that each visually distinct feature of the pair be provided on at least one of the inner surface and the outer surface of the lip. Requiring the pair of visually distinct features as a whole be provided on at least one of the inner surface and the outer surface (broad limitation) is contradicting with the remainder of the limitation (i.e., “a color on the inner surface and the outer surface” and “gripping ridges on only the inner surface”) which requires both the inner surface and the outer surface have at least one visually distinct feature of the pair (narrow limitation). Accordingly, the intended structure is unclear because the broad limitation allows for only one of the inner surface and the outer surface of the lip to include the pair of visually distinct features and the narrow limitation requires that both the inner surface and the outer surface have at least one visually distinct feature of the pair.
For the purpose of examination, the lips will be considered to include a pair of visually distinct features, the pair of visually distinct features comprising a color on the inner surface and the outer surface of the lip, and gripping ridges on only the inner surface of the lip. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 7, 21, 33, 34 and 37-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2011/0311169 A1, hereinafter Smith) in view of Ishizaki (US 2004/0078940 A1) and Hashimoto (JP 2004-231290 A). 
Regarding claim 4, Smith teaches a resealable storage bag (150, 250, 350) comprising: 
(A) a first side wall (154, 254, 354);
(B) a second side wall (152, 252, 352) connected to the first side wall, the connected first and second side walls forming an interior of the bag with an opening to the interior of the bag;
(C) a first closure profile (70, 70a, 70b, 170/172, 270/272, 370/372) connected to the first side wall and positioned adjacent to the opening of the bag, the first closure profile (a) including an interlocking member (86/88, 170/172, 270/272, 370/372) that extends between a first end of the first closure profile and a second end of the first 
(D) a second closure profile (72, 72a, 72b, 170/172, 270/272, 370/372) connected to the second side wall and positioned adjacent to the opening of the bag, the second closure profile (a) including an interlocking member (92/94) that extends between a first end of the second closure profile and a second end of the second closure profile, the interlocking member of the second closure profile being configured to interlock and to unlock with the interlocking member of the first closure profile, thereby to seal to unseal and to reseal the opening of the bag, and (b) having a top edge (166, 266, 366) that extends from the first end of the second closure profile to the second end of the second closure profile, the second closure profile forming a lip between the interlocking member and the top edge of the second closure profile, with the lip (a) having an inner surface and an outer surface, (b) having a second shape that 
wherein the bag has an asymmetric appearance, when the bag is viewed toward at least the first side wall, as a result of (a) the lip of the first closure profile differing in height from the lip of the second closure profile and (b) the pair of visually distinct features of the lip of the first closure profile and the pair of visually distinct features of the lip of the second closure profile, such that the asymmetric appearance facilitates a user in opening the bag by providing visual cues as to where to grasp the lips of the first and second closure profiles to impart a rolling motion to the lips of the first and second closure profiles and to thereby unseal the opening of the bag (paragraphs 31-33, 43-61 and FIG. 6-9).
Smith teaches the pair of visually distinct features comprising a color on the inner surface of the lip of the first closure profile and the second closure profile but fails to teach the pair of visually distinct features comprising a color on both the inner surface and the outer surface of the lip of the first closure profile and the second closure profile. Ishizaki teaches an analogous resealable storage bag comprising a first side wall, a second side wall, a first closure profile connected to the first side wall and a second closure profile connected to the second side wall, the first closure profile including an interlocking member and forming a first lip between the interlocking member and a top edge of the first closure profile, the second closure profile including an interlocking 
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to modify Smith by alternatively coloring both the inner surface and the outer surface of the lip of the first closure profile a first color and by alternatively coloring both the inner surface and the outer surface of the lip of the second closure profile a second color that is different from the first color, as taught by Ishizaki, in order to ensure that the lips of the first and second closure profiles can be easily distinguished from each other. 
Smith teaches that it is known in the prior art to configure the lips of the bag with an appearance, shape, texture and/or color that provides improved gripping, feel and user satisfaction, as well as provides a visual cue to the user, when opening and closing the bag (paragraphs 47, 49). Smith, however, fails to specifically teach the lip of the second closure profile having a second shape that extends a varying distance from the 
Hashimoto teaches an analogous storage bag, comprising: (a) a first side wall; (b) a second side wall connected to the first side wall so as to form an interior of the bag with an opening to the interior; (c) a first closure profile connected to first side wall and positioned adjacent to the opening of the bag, the first closure profile having a top edge and including an interlocking member (3) that extends between a first end and a second end of the first closure profile, the first closure profile forming a lip (10) between the interlocking member and the top edge of the first closure profile, with the lip having a first shape that extends a substantially constant distance H1 from the interlocking member to the top edge of the first closure profile and between the first end of the first closure profile and the second end of the first profile; and (d) a second closure profile connected to the second side wall and positioned adjacent to the opening of the bag, the second closure profile having a top edge and including an interlocking member (3) that extends between a first end of the second closure profile and a second end of the second closure profile, the interlocking member of the second closure profile being configured to interlock with the interlocking member of the first closure profile, the second closure profile forming a lip (9) between the interlocking member and the top edge of the second closure profile, with the lip having a second shape that extends from 
Hashimoto further teaches that it is known and desirable in the prior art to configure the lip of the second closure profile with a second shape that extends a varying distance from the interlocking member to the top edge of the second closure profile, wherein the second shape differs from the first shape and consists of (1) a first portion that extends a substantially constant distance H2 from the interlocking member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the first end, (2) a second portion that extends a substantially constant distance H3 from the interlocking member to the top edge of the second closure profile along a portion of the length of the second closure profile starting from the second end, (3) a third portion provided between the first portion of the lip and the second portion of the lip and extending a substantially constant distance H4 from the interlocking member to the top edge of the second closure profile, wherein the distance H4 is greater than each of the distances H1, H2, and H3, (4) a fourth portion provided between the first portion of the lip and the third portion of the lip, with the fourth portion extending a distance from the interlocking member to the top edge of the second closure profile that varies from H2 to H4, and (5) a fifth portion provided between the second portion of the lip and the third portion of the lip, with the fifth portion extending a distance from the interlocking member to the top edge of the second closure profile that varies from H3 to H4, such that the third portion, fourth portion and fifth portion create a center region of the lip of the second closure profile that extends , wherein the top edge of the second closure profile extends substantially parallel to (i) the interlocking member of the second closure profile in each of the first portion, the second portion, and the third portion of the lip of the second closure profile, and (ii) the top edge of the first closure profile in each of the first portion, the second portion, and the third portion of the lip of the second closure profile, wherein the fourth portion and the fifth portion of the lip of the second closure profile are sloped relative to the top edge of the first closure profile to provide the second shape of the lip of the second closure profile, and wherein the bag has an asymmetric appearance, when the bag is viewed toward at least the first side wall, as a result of the first shape differing from the second shape and the center region of the lip of the second closure profile extending above the top edge of the lip of the first closure profile (English Abstract, English Translation and Fig. 3). 
The asymmetric configurations disclosed by both Smith and Hashimoto create offset and distinct first and second lips that are easily distinguishable and graspable as a result of the shape of the first and second lips and/or the visually distinct features of the first and second lips. Thus, the asymmetric configurations disclosed by both Smith and Hashimoto are analogous and equivalently configured to aid in the opening of a bag by providing appendages with which to grip each side wall of the bag. Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to alternatively configure the lip of the second closure profile of Smith to have a second shape that differs from the first shape, as taught by Hashimoto, wherein the second shape of the lip of the second closure profile extends a varying distance from the interlocking member to the top edge of the second closure profile and consists of (1) , wherein the top edge of the second closure profile extends substantially parallel to (i) the interlocking member of the second closure profile in each of the first portion, the second portion, and the third portion of the lip of the second closure profile, and (ii) the top edge of the first closure profile in each of the first portion, the second portion, and the third portion of the lip of the second closure profile, wherein the fourth portion and the fifth portion of the lip of the second closure profile are sloped relative to the top edge of the first closure profile to 
Regarding claim 7, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 4 above, wherein at least one of the lip of the first closure profile and the lip of the second closure profile further includes another visually distinct feature (74b, 74d, 174, 384f, 384e) in combination with the pair of visually distinct features (Smith: paragraphs 31, 45, 65 and FIG. 2-4, 6, 9).
Regarding claim 21, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 4 above, wherein the lip of the second closure profile further includes another visually distinct feature (74b/74d, 174, 384f) that is a texture (Smith: paragraphs 31, 34, 35, 45, 47, 65). 
Regarding claim 33, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 4 above, but fails to teach the color on the lip of the first and second closure profiles being formed by extrusion. However, it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art. Thus, even though a product-by-process claim is limited and defined by a process, determination of patentability is based on the product itself. Accordingly, if the product in a product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process (MPEP 2113). In this case, the end product (i.e., the lips of the first and second closure profiles having a color), as disclosed in the prior art and as presently claimed, comprise a color. Accordingly, absent persuasive evidence otherwise, even if the prior art disclosed the final product where the color was added by a different process, the final product as claimed would still be anticipated and obvious from the prior art. 
However, Ishizaki further teaches that extrusion is a known process in the prior art for adding color to a plastic and more specifically, to a plastic that forms an opening lip (paragraphs 20, 21). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bag of Smith by providing color to the lips of the first and second closure profiles by extrusion, as taught by Ishizaki, as extrusion has been shown to be a known method in the prior art for adding color to a plastic.
Regarding claim 34, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 4 above, wherein the color of the lip of the second closure profile is 
Regarding claim 37, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 4 above, wherein the top edge of the second closure profile extends substantially parallel to the interlocking member of the first closure profile in each of the first portion, the second portion and the third portion of the lip of the second closure profile (Hashimoto: Fig. 3). 
Regarding claim 38, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 4 above, wherein the lip of the first closure profile further includes another visually distinct feature (74b/74d, 384e) that is a texture (Smith: paragraphs 31, 34, 35, 45, 47, 65).
Regarding claim 39, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 4 above, wherein at least a first area (9) of the lip of the second closure profile is not overlapped by the lip of the first closure profile, and at least a second area of the lip of the second closure profile is overlapped by the lip (10) of the first closure profile (Hashimoto: Fig. 3). 
Regarding claim 40, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 39 above, wherein the bag has an asymmetric appearance, when the bag is viewed toward at least the first side wall, as a result of (a) the first area of the lip of the second closure profile that is not overlapped by the lip of the first closure profile appearing as the color of the lip of the second closure profile, and (b) the second area of the lip of the second closure profile that is overlapped by the lip of the 
Regarding claim 41, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 7 above, wherein the other visually distinct feature (174, 384e, 384f) is provided on the inner surface of the at least one of the lip of the first closure profile and the lip of the second closure profile (Smith: paragraphs 31, 65 and FIG. 6, 9).
Regarding claim 42, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 4 above, wherein the interlocking member of the first closure profile interlocks with the interlocking member of the second closure profile, when sealing and resealing the opening of the bag (Smith: paragraphs 32, 33, 37, 38, 40 and FIG. 1-7 and 9).
Regarding claim 43, Smith as modified by Ishizaki and Hashimoto teaches the storage bag of claim 4 above, wherein the interlocking member of the first closure profile unlocks from the interlocking member of the second closure profile, when unsealing the opening of the bag (Smith: paragraphs 32, 33, 37, 38, 40 and FIG. 1-7 and 9).
Response to Arguments
Applicant's arguments filed June 1, 2020 have been fully considered but they are moot as they do not apply to the rejection presented above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/						/JES F PASCUA/Examiner, Art Unit 3734					Primary Examiner, Art Unit 3734